Dear Mr. Istre:
You have requested the opinion of this office concerning the disposition of stolen or abandoned property which is being held by the City of Crowley Police Department.
The issue of the disposition of unclaimed property held in connection with criminal proceedings has previously been addressed by this office in Attorney General Opinion Number 92-388.  A copy of that opinion is attached for your information.
Further, you ask how to dispose of abandoned property which is in the possession of the city police department but is not held in connection with criminal proceedings.  This question is answered by LSA-R.S. 33:2333, which provides in pertinent part:
     A. The provisions of this Section shall apply to all stolen property recovered by any police department and all property lawfully seized by or voluntarily relinquished to any police department the disposition of which is not otherwise provided for by local and state law.
     B. All property described in Subsection A of this Section shall be disposed of as follows:
           (1) Contraband shall be delivered to the district court of the judicial district in which the police department is located, to be disposed of in accordance with the provisions of R.S. 15:41.
           (2) Noncontraband shall not be disposed of prior to the lapse of six months.  If the property has not been claimed by the owner within that time, the police department shall dispose of the property in any manner the department deems proper; provided however, that any appropriately usable property shall be given to nonprofit youth facilities.  However, no property shall be disposed of until the department has advertised twice within thirty days in a newspaper published in the municipality that the police department has within its possession the property to be disposed of. The advertisement shall describe the property and shall call upon the owner to present himself, prove ownership, and pay the accrued storage charges, as well as the cost of advertisement.
I hope that this has sufficiently answered your questions.  If you require any further information, please feel free to contact this office.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
BY: GINA M. PULEIO Assistant Attorney General RPI/GMP:pb/2085o